Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 28, 2017

                                     No. 04-17-00520-CV

                 Thilo BURZLAFF, M.D., P.A., and Tamela Arabit-Burzlaff,
                                    Appellants

                                               v.

                                      Janet M. WEBER,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI03358
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice


        On December 20, 2017, this court informed the parties that the above cause was set for
formal submission on briefs only before a panel consisting of Chief Justice Marion, Justice
Barnard, and Justice Chapa. The panel has since determined that oral argument may be of
benefit to the court. Therefore, the above cause is now set for formal submission and oral
argument before this court on January 25, 2018 at 9:00 a.m., before a panel consisting of Chief
Justice Marion, Justice Barnard, and Justice Chapa.

        Argument is limited to twenty (20) minutes each side and ten (10) minutes for appellants’
rebuttal. If you do not wish to present argument, you must notify this court in writing within
seven (7) days of receiving this notice.


It is so ORDERED this 28th day of December 2017.
                                         PER CURIAM


Attested to: _________________________